                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


 JENNIFER MEADOWS,                               )
                                                 )
         Plaintiff,                              )
                                                 )         No. 2:19-cv-02409-TLP-tmp
 v.                                              )
                                                 )
 VASSIEL BEASON,                                 )
                                                 )
        Defendant.                               )


          ORDER ADOPTING THE REPORT AND RECOMMENDATION


      Plaintiff sued Defendant for forcible entry and detainer in the Shelby County Court of

General Sessions. (ECF No. 1-1.) Defendant removed the case to federal court. (ECF No.

1.) Plaintiff moved for remand. (ECF No. 7.) The Magistrate Judge issued a Report and

Recommendation (R&R) (ECF No. 9) recommending that this Court remand the case to the

Shelby County Court of General Sessions under 28 U.S.C. § 1447(c).

      The Magistrate Judge found that the parties lacked diversity jurisdiction because “[i]t

appears that [Defendant] is a citizen of Tennessee” and Plaintiff’s citizenship “is not

addressed in the Notice of Removal.” (ECF No. 9 at PageID 38.) What is more, the parties

have also not alleged that the amount-in-controversy exceeds $75,000.00. See 28 U.S.C. §

1332(a). Besides, the Magistrate Judge concluded that Plaintiff did not present any federal

question on the face of its complaint. (Id. at PageID 38–39.)

      Under Federal Rule of Civil Procedure 72(b)(2), “[w]ithin 14 days after being served

with a copy of the recommended disposition, a party may serve and file specific written

objections to the proposed findings and recommendations.” Fed. R. Civ. P. 72(b)(2).
Neither party objected to the R&R, and the time for filing objections has expired. See

Fed. R. Civ. P. 5(b)(2), 6(d), 72(b)(2).

      “When no timely objection is filed, the court need only satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation.” Fed. R. Civ. P.

72(b) advisory committee notes. Having reviewed the R&R, the Court finds no clear error

and ADOPTS the Report and Recommendation in its entirety.

      The Court thus GRANTS Plaintiff’s motion to remand because the Court lacks

jurisdiction over this matter. The Court ORDERS that this matter be remanded back to the

Shelby County Court of General Sessions.

      SO ORDERED, this 13th day of September, 2019.

                                              s/Thomas L. Parker
                                             THOMAS L. PARKER
                                             UNITED STATES DISTRICT JUDGE




                                              2
